DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 21 of October 2020.
Claims 1, 11, and 15 have been amended.
Claims 1, 3-8, 10-12, 15-17, 19-24, and 27 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that that neither Duchon nor Kottha disclose or suggest "implementing a
feedback loop in the long short term memory model by updating the long short term memory model based at least in part on said combining to improve said prediction for one or more further events" as amended.  Examiner respectfully disagree.  Duchon ¶87 teaches a recurrent neural network as well as hidden Markov models that are ran repeatedly with the most recent activities as input to predict the next day’s activities.  This language is similar to the one disclosed in the instant application specification’s ¶13 where recurrent a neural network can learn from experience to classify, process, and predict time series and interpreted to support the newly amended language which examiner interprets as support for “feedback loop of the LSTM model”.  Additional details can be seen under USC 103 Rejection.


35 USC § 101
With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of PEG 2019 released in January. The claims recites an abstract idea under 2A prong 1, however the combination of elements renders this a practical application under 2A prong 2.  Applicant submits that the independent claims, when considered as whole, integrate any judicial exception that might be recited in the claims into a practical application of the exception under Prong Two, particularly in view of the aforementioned feature of "implementing a feedback loop in the long short term memory model by updating the long short term memory model based at least in part on said combining to improve said prediction for one or more further events."  Further, consistent with Example 39 of the PEG 2019, the claim includes several limitations that are based upon mathematical relationships, formulas, or calculations.  However, these mathematical relationships, formulas, or calculations are not explicitly recited in the claim.  Therefore, the claim does not recite mathematical concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:




1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 3, 5-8, 10-12, 15-17, 21-25, and 27 rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110106743 to Duchon (hereinafter referred to as “Duchon”) in view of US 20170193397 to Kottha et al. (hereinafter referred to as “Kottha”) and in further view of US 20090055242 to Rewari et al. (hereinafter referred to as “Rewari”).


Claims 1, 11, and 15:
	Duchon teaches the following:
extracting multiple events from a collection of documents, wherein said extracting comprises extracting at least two instances of a given one of the multiple events, each of the at least two instances being extracted from a different one of the documents; (Duchon ¶64-66, 107-111 Fig. 1 discloses several data sources (121-125) comprising articles where a stream of text is extracted from a group of days.  The resultant words from the collocations and other features are inputted into the latent variable method such as latent semantic analysis (LSA), probabilistic latent semantic analysis (PLSA), or latent Dirichlet allocation (LDA) analyzing the document-feature combinations to determine latent variables that relate the documents to the features, therefore, articles (two or more instances/sources) about “violence” associated with elections (event) would be grouped, whether or not they used the terms “violence” or “government repression” or “rebel attacks on polling places” or the like.  Further, Fig. 3 discloses the predictor system machine instructions and its components and how they interface with each other and outside components in order to extract data form different sources and using algorithms generates specific topics).
determining characteristics of the extracted events, wherein the characteristics comprise (i) one or more actions occurring within each of the extracted events, (ii) one or more actors participating in each of the extracted events, (iii) one or more objects affected by each of the extracted events, and (iv) a temporal aspect attributed to each of the extracted events; (Duchon ¶6, 60 The data extracted pertains to an event such that actor1 performed some action on actor2. The actors are defined in a dictionary and must contain the variety of words and word strings used to express the presence of an actor (e.g., “Israel”, “Rabin” and “Tel Aviv” would 
deriving structured data, related to an economic indicator value to be predicted, from multiple data sources; (Duchon ¶61 it is understood that although predictions of topic values and changes in topic values have been discussed above, values or changes in values of other types, such as economic indicators, could also be predicted using one of the predictive models discussed above).
generating a prediction for the economic indicator value based at least on the structured data and the extracted events, wherein said generating comprises at least: generating a prediction for the economic indicator value based at least on the structured data and the extracted events, wherein said generating comprises at least: (Duchon ¶61 It is understood that although dimensions such as time are accommodated by these methods, the methods are just as applicable to data sets having other types of relationships along other 
generating…a set of vector representations of the extracted events, wherein each vector representation encodes the determined characteristics for a given one of the extracted events; (Duchon ¶55, 86-87 the model predicts topic activity over the dimension as in Fig. 1 step 150 by creating an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. The sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models. Then the most recent sequence of topic activities is used as input to predict the next day's activities, and these predictions are fed back into the model to determine the next day, etc.
combining…at least one group of two or more of the generated vector representations into a combined vector representation, wherein said combining is based at least in part on (i) semantic similarity of the events and (ii) the temporal aspect attributed to each of the events, wherein the combined vector representation encodes the combination of the characteristics of the extracted events associated with the two or more of the generated vector representations corresponding to the at least one group within a given time window, wherein said combining comprises combining…the vector representations corresponding to the at least two instances of the given one of the multiple events into a joint vector for the given one of the multiple events; (Duchon ¶63-67 Fig. 1 discloses several data sources (121-125) comprising articles where a stream of text is extracted from a group of days.  The resultant words from the collocations (group of two generated vector representations) and other features are inputted into the latent variable method, analyzing the document-feature combinations to 
measuring the impact of the combined vector representation on the economic indicator based on the structured data; (Duchon ¶91, 187, 214 the methods comprises using a topic profile to predict a temporal data set that may not need to have a topic profile. For example and not for limitation, temporal data sets such as financial data, stock prices over time, sports statistics, financial averages, the Dow Jones Industrial Average can be compared to another data set that has been analyzed to create a topic profile. The combination of topic extraction techniques turns text into vectors of numbers changing over time, with other information that also changes over time). 
implementing a feedback loop in the long short term memory model by updating the long short term memory model based at least in part on said combining to improve said prediction for one or more further events; (Duchon ¶87 Another method for making predictions in step 150 would be to create an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. In this case, the sequence of topic activities of each historical day or other time period are used as the sequence of 
wherein the method is carried out by at least one computing device; (Duchon ¶96 the invention will often be practiced on a single computing device, but can also be implemented on a client computing device and/or a server or other remote computing device connected by a communication network).
Although Duchon teaches a neural network where vectors are extracted and analyzed based temporal and semantic similarities it does not expressly disclose a tensor network or long short term memory model however Kottha teaches: 
…using a neural tensor network…; (Kottha ¶22 the sentiment analyzer uses a recursive neural tensor network, a convolutional neural network, or a dynamic memory network that uses deep learning to find the sentiment. The deep learning algorithms convert each word into a vector of real numbers and represent the text snippet as the concatenation of these vectors. These word vectors are pre trained using word2vec or GloVe models on a general corpus, e.g., common crawl.).
…using a long short term memory model…; (Kottha ¶21-22 Dynamic Memory networks uses Long Short Term Memory and other advanced deep learning techniques (models) to predict the sentiment from the sequence of real numbers).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Duchon’s model prediction for topic activity and incorporate additional advance  of Kottha as both are analogous art which teach solutions to predict topics of value by  applying collocations (group of two generated vector representations) as taught in Duchon [63-67, 86-87] and  apply the machine learning techniques such as LSTM model and neural tensor network to train the vectors as taught in Kottha ¶21-22.
Although Duchon in view of Kotha teaches a neural network where vectors are extracted and analyzed based on temporal and semantic similarities by various deep learning techniques it does not expressly disclose that two or more instances of the same event comprise the same characteristics, however Rewari teaches: 
…wherein the at least two instances of the same event comprise the same characteristics; (Rewari ¶38 some embodiments may build a set of semantic rule “couplers” to couple multiple instances of an underlying market entity or market topic (same event) that is part of a new context-dependent market entity or market topic in the same way if the multiple instances share the same context type (same characteristics)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Duchon in view of Kotha’s model prediction for topic activity and build a set of semantic rule “couplers” of Rewari as both are analogous art which teach solutions to predicting topics of value by  applying collocations (group of two generated vector representations) as taught in Duchon ¶63-67, 86-87 in view of Kotha and  couple multiple instances of an underlying market entity or market topic that is part of a new context-dependent market entity or market topic in the same way if the multiple instances share the same context type as taught in Rewari ¶38.
Duchon teaches a computer-readable medium [47], and a system [62]. 

Claims 3 and 21:
wherein the multiple data sources comprise multiple news descriptions; (Duchon ¶122 “With this model, the machine instructions above are able to store, process and manipulate data entities including but not limited to: Articles and Words 480—these are the articles and their associated words that have been extracted from the data sources; Properties 420—articles (and other entities) can have properties to provide additional information about the entity (i.e. the location the article is about); Searches 440—searches are the fundamental activity of the user who can define a search and save the search criteria for later re-use or cloning (to make changes) and searches reference a set of data sources and generate a set of articles and words; Assessments 470—these are used for the analysts to record and share their evaluation of the components of the search and the results; Data Sources 490—data sources are the sources for the information to be searched (i.e. newspaper articles and document libraries)”.

(C)	As per Claims 5 and 23:
wherein the temporal aspect attributed to each of the events comprises an occurrence; (Duchon ¶53, 91 “Every day of historical record could then be characterized as to the probability of each topic; that is, every behavior would have an activity level associated with it for every day of historical record”; and “Another embodiment of the methods comprises using a topic profile to predict a temporal data set that may not need to have a topic profile. For example and not for limitation, temporal data sets such as financial data, stock prices over time, sports statistics, financial averages, the Dow Jones Industrial Average can be compared to another data set that has been analyzed to create a topic profile. Using the predictive modeling techniques, the topic profile can be used to predict the temporal data set that does not have a topic profile”).
Claims 6 and 24 Duchon in view of Kottha:
wherein the temporal aspect attributed to each of the events comprises the amount of time elapsed since a predetermined point in time; (Duchon ¶53, 87 “Every day of historical record could then be characterized as to the probability of each topic; that is, every behavior would have an activity level associated with it for every day of historical record”; and “Another method for making predictions in step 150 would be to create an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. In this case, the sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models. Then the most recent sequence of topic activities is used as input to predict the next day's activities, and these predictions are fed back into the model to determine the next day, etc. In any case, the predicted values of the topics selected would be determined by running the selected topic profile/sequence through the VAR repeatedly, or through the recurrent neural network repeatedly”).

(E)	As per Claim 7:
storing the extracted events for one or more given periods of time in a database; (Duchon ¶114 & 122 “The processed data store package 383 comprises a processed data database (DB) component 384 that stores processed results of the raw data, such as frequencies of words or other features in particular articles over time”; and “With this model, the machine instructions above are able to store, process and manipulate data entities including but not limited to: Articles and Words 480—these are the articles and their associated words that have been extracted from the data sources; Properties 420—articles (and other entities) can have properties to provide additional information about the entity (i.e. the location the article is about”).
Claims 8, 12, and 16:
outputting the generated prediction to at least one user; (Duchon ¶104 “Shown in FIG. 2, the output device 250 comprises the way the output of the disclosed methods is shared with the user. In one embodiment, the output device 250 comprises a computer monitor in communication with the processor and this monitor is able to display data and results such as the predicted topic values. In a preferred embodiment, the display allows the user to visually see the topic profiles and also allows the user to select multiple dimension values that represent different prediction time frames”).

(G)	As per Claim 10:
further comprising positioning the vector representations of the event, relative to each other, based on the proximity of the temporal aspect attributed to each event; (Duchon ¶86-87 “If the dimension is time, then it is possible in step 150 to use historical profile data to predict topic values in the future. One such method is to use the similarity capabilities of the topic models to find the D days in the past most similar to a test day (e.g., today) and then the predicted topic values F days after the test day are predicted to be a weighted average, or other combination, of each of the activity of the topics F days after each of the D days, with the weight based on the similarity. Such similarity methods include, but are not limited to, the similarity methods described earlier such as treating the topic profiles as vectors and using the cosine of the angle between the vectors as similarity, using the inverse of the Euclidian distance, or more generally the Minkowski distance, between the two points in space as the similarity, or using other similarity and inverse distance metrics such as comparing the distribution of topic probabilities of the two topic profiles using Kullback-Leibler divergence…Another method for making predictions in step 150 would be to create an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. In this case, the sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models”).

(H)	As per Claim 17:
identifying descriptions of multiple historic events from a collection of documents; (Duchon ¶60, 85 other temporal prediction methods are also possible. For example, one might define a list of dates on which particular events happened and given the topic modeling results from step 130, the next step of this embodiment is to look back through the historical documents and transform the data into a topic profile. In this embodiment, this is done by profiling the topic activity over a dimension in step 140 by applying the latent variable method to different sets of that dimensionality. For example, by profiling the topic activity over sets of time, the end result is a topic profile indicating the level of activity in a topic (which corresponds to a behavior) at any given historical time which could be viewed by a user interactively).
measuring the impact of each of the events on an economic indicator value; (Duchon ¶91, 187, 214 the methods comprises using a topic profile to predict a temporal data set that may not need to have a topic profile. For example and not for limitation, temporal data sets such as financial data, stock prices over time, sports statistics, financial averages, the Dow Jones Industrial Average can be compared to another data set that has been analyzed to create a topic profile. The combination of topic extraction techniques turns text into vectors of numbers changing over time, with other information that also changes over time). determining characteristics of the identified event descriptions, wherein the characteristics comprise (i) one or more actions occurring within each of the events, (ii) one or more actors participating in each of the events, and (iii) one or more objects affected by each of the events; (Duchon ¶6 & 42 The actors are defined in a dictionary, as well as the set of possible actions that can be performed. These dictionaries must also contain the variety of words and word strings used to express the presence of an actor (e.g., “Israel”, “Rabin” and “Tel Aviv” would all map to the actor called “Israeli Government”) or the occasion of an event (e.g., thousands of verbs are matched to about 100 types of events. As used throughout this description, topic means a defining characteristic, usually represented as a data element such as a word, of a single feature, activity, subject, behavior, attitude, event or an aggregation of such defining characteristics, each of which may or may not have an associated numerical value. A topic can be a conditional probability of the topic over a set of defining characteristics. As described in detail for some embodiments utilizing words of text as topics, a typical source of topics would be words in articles in a newspaper, though other sources of “text streams” could be used, such as blogs, press releases, intelligence reports, Internet forums, or any other source of text that changes or is updated over time).
deriving structured data, related to the economic indicator value, from multiple news descriptions;6 (Duchon ¶17, 61 it is understood that although predictions of topic values and changes in topic values have been discussed above, values or changes in values of other types, such as economic indicators, could also be predicted using one of the predictive models discussed above).
Confirmation No. 6670generating…vector representations of items of the derived structured data; (Duchon ¶55, 86-87 the model predicts topic activity over the dimension as in Fig. 1 step 150 by creating an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. The sequence of topic activities of each historical 
combining…the vector representations of the derived structured data into multiple groups based on (i) semantic similarities of the items and (ii) publication dates of the items, wherein at least one of the groups comprises two or more of the vector representations, and wherein the…combined vector representation for each of the multiple groups that encodes the characteristics corresponding to the group of the generated vector representations within a given time window; (Duchon ¶63-67, 107  Fig. 1 discloses several data sources (121-125) comprising articles where a stream of text is extracted from a group of days.  The resultant words from the collocations (group of two generated vector representations) and other features are inputted into the latent variable method, analyzing the document-feature combinations to determine latent variables that relate the documents to the features.  These topic models identify groups of words that represent the same topic using mathematical latent variable models. These models automatically produce “topics” (joint vectors) that are used to categorize, group, and retrieve documents. To a first order, a document is characterized as a distribution of topics, where each topic is a distribution of words. This has the critical implication that documents about the same subject tend to be categorized and retrieved together, regardless of the presence or absence of a few specific keywords. So, for example, articles about “violence” associated with elections would be grouped, whether or not they used the terms “violence” or “government repression” or “rebel attacks on polling places” or the like).
generating a prediction for the economic indicator value based on a comparison of the multiple groups to the characteristics of each of the identified event descriptions, wherein said comparison is based at least in part on the combined vector representations; (Duchon ¶14, 227-229, 242-244 There are three methods for determining likely future events (word counting, agent-based systems, and user-intensive searching and understanding) may also be used to determine the financial direction of an individual company, a market sector, or of the economy of a country or world as a whole as measured by any number of economic indicators such as stock prices, employment, or gross domestic product (GDPA standard baseline method is to use the naïve assumption that tomorrow will be like today. Applying the same methods as described in Claim 1 to the stock market means that the assumption that if DJIA has dropped 10% since six months ago, then six months from today it will drop another 10%.  Since the values we are attempting to estimate are themselves changes, then we can also make shorter term predictions. If today the DJIA 6m delta shows a 10% drop, then this change is also our naïve prediction for next month's DJIA 6m delta, except that this prediction would be the change from 5 months ago (which we know) to 1 month from now (which we are predicting)).
wherein the method is carried out by at least one computing device; (Duchon ¶96 the invention will often be practiced on a single computing device, but can also be implemented on a client computing device and/or a server or other remote computing device connected by a communication network).
Although Duchon teaches a neural network where vectors are extracted and analyzed based temporal and semantic similarities it does not expressly disclose a tensor network or long short term memory model however Kottha teaches: 
…using a neural tensor network…; (Kottha ¶22 the sentiment analyzer uses a recursive neural tensor network, a convolutional neural network, or a dynamic memory network that uses deep learning to find the sentiment. The deep learning algorithms convert each word into a vector 
…using a long short term memory model…; (Kottha ¶21-22 Dynamic Memory networks uses Long Short Term Memory and other advanced deep learning techniques (models) to predict the sentiment from the sequence of real numbers).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Duchon’s model prediction for topic activity and incorporate additional advance deep learning techniques such as long short term memory model and/or recursive neural tensor network of Kottha as both are analogous art which teach solutions to predict topics of value by  applying collocations (group of two generated vector representations) as taught in Duchon [63-67, 86-87] and  apply the machine learning techniques such as LSTM model and neural tensor network to train the vectors as taught in Kottha ¶21-22.
Although Duchon in view of Kotha teaches a neural network where vectors are extracted and analyzed based on temporal and semantic similarities by various deep learning techniques it does not expressly disclose that two or more instances of the same event comprise the same characteristics, however Rewari teaches: 
…wherein the at least two instances of the same event comprise the same characteristics; (Rewari ¶38 some embodiments may build a set of semantic rule “couplers” to couple multiple instances of an underlying market entity or market topic (same event) that is part of a new context-dependent market entity or market topic in the same way if the multiple instances share the same context type (same characteristics)).
 prediction for topic activity and build a set of semantic rule “couplers” of Rewari as both are analogous art which teach solutions to predicting topics of value by  applying collocations (group of two generated vector representations) as taught in Duchon ¶63-67, 86-87 in view of Kotha and  couple multiple instances of an underlying market entity or market topic that is part of a new context-dependent market entity or market topic in the same way if the multiple instances share the same context type as taught in Rewari ¶38.

(I)	As per Claim 27:
wherein the multiple data sources comprise one or more news descriptions; (Duchon ¶50, 64 data sources can be newspapers, streaming text, audio signals, text messages, chemical reactions, videos, pictures and others, where the documents can be first pre-processed using standard text processing, extracting collocations, removing punctuation, substituting variable, performing information extraction, or extracting any other metadata about the source, such as author, location, newswire, etc. which are the equivalent of news descriptions).

Claims 4, 19-20, and 22 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20110106743 to Duchon (hereinafter referred to as “Duchon”) in view of US 20170193397 to Kottha et al. (hereinafter referred to as “Kottha”) in further view of US 20090055242 to Rewari et al. (hereinafter referred to as “Rewari”) and in even further view of US 20180053255 to Valdyanathan et al. (hereinafter referred to as “Valdyanathan”).


Claims 4 and 22:
wherein the value to be predicted comprises the price of a financial asset; (Valdyanathan ¶47 “The premise behind the 2-layer prediction is based on the belief that the economy and the stock market move in synchronization. So the model is trained with a historical time series of market prices against the variety of signals that also have the same timestamp. So in order to predict the future price movements, the impacting factors such as the economic indicators are predicted first. Then the price of the asset is predicted based on the predictions of the impacting factors. The system is thus able to provide the ability to the user to modify the machine generated predictions with their own intuitions or predictions. The system has provisions to download the economic predictions available publicly from Moody's and others and employ them in lieu of system predicted values. The market movement is then predicted based on the new set of values. The flexibility and the power of system that allows the users to bring their own predictions or modify the machine generated predictions to understand and measure the market movement of the price of an asset or assets is a first of its kind commercial service offering”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Duchon in view of Kottha and in further view of Rewari’s predictive modeling techniques to incorporate the teachings of Valdyanathan to have a system able to provide the ability to the user to modify the machine generated predictions with their own intuitions or predictions of Duchon in view of Kottha and in further view of Rewari in order to allow the users to bring their own predictions or modify the machine generated predictions to understand and measure the market movement of the price of an asset or assets is a first of its kind commercial service offering. (Valdyanathan ¶47).

Claim 19:
wherein the long short term memory model comprises a set of blocks that maintain a value for a pre-determined amount of time; (Duchon ¶91 “Another method for making predictions in step 150 would be to create an explicit temporal model, such as vector auto-regression, non-linear recurrent networks, hidden Markov models, or conditional random fields. In this case, the sequence of topic activities of each historical day or other time period are used as the sequence of input vectors to train the models. Then the most recent sequence of topic activities is used as input to predict the next day's activities, and these predictions are fed back into the model to determine the next day, etc. In any case, the predicted values of the topics selected would be determined by running the selected topic profile/sequence through the VAR repeatedly, or through the recurrent neural network repeatedly”).

(C)	As per Claim 20:
Duchon expressly discloses the following:
…comprises a threshold that determines whether a value is to be maintained; (Duchon ¶132 “The user could potentially click on those dates that had the best match (of one or all of the topics), and read articles related to those events. In any case, based on what happened after those best-matched dates (via processes 525 and/or 530 of FIG. 5), a prediction of topics likely to appear in the days ahead would be shown in 630 as in 560 of FIG. 5. This subfigure indicates that more of one type of activity (namely “protests”) is likely for a few days, and that the probability of other activities (namely “bombing”) is decreasing. Also shown here is the threshold value set to trigger the Alerter”).
 
wherein the long short term memory model…; (Kottha ¶22 “The deep learning algorithms convert each word into a vector of real numbers and represent the text snippet as the concatenation of these vectors…A convolutional neural network applies a convolution operator on the sentences again to predict the sentiment from the sequence of real numbers. Dynamic Memory networks uses Long Short Term Memory and other advanced deep learning techniques to predict the sentiment from the sequence of real numbers”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Duchon in view of Kotha and in further view of Rewari’s source metadata extraction component 323 to incorporate the teachings of Kottha to have Dynamic Memory networks use Long Short Term Memory and other advanced deep learning techniques of Duchon in view of Kotha and in further view of Rewari in order to predict the sentiment from the sequence of real numbers (Kottha ¶22).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170193397 A1
REAL TIME ORGANIZATION PULSE GATHERING AND ANALYSIS USING MACHINE LEARNING AND ARTIFICIAL INTELLIGENCE
Kottha; Samatha et al.
US 20110106743 A1
METHOD AND SYSTEM TO PREDICT A DATA VALUE
DUCHON; ANDREW P.
US 20180053255 A1
System and Method for end to end investment and portfolio management using machine driven analysis of the market against qualifying factors
Valdyanathan; Shankar et al.
US 20030115189 A1
Method and apparatus for electronically extracting application specific multidimensional information from documents selected from a set of documents electronically extracted from a library of electronically searchable documents
Srinivasa, Narayan et al.
US 9824146 B1
Using media events to predict time series data
Siddiqui; Muhammad Ali et al.
US 20190147365 A1
DEEP VECTOR TABLE MACHINE SYSTEMS
Yagnik; Jay
US 20170372199 A1
MULTI-DOMAIN JOINT SEMANTIC FRAME PARSING
Hakkani-Tur; Dilek Z et al.
US 9715496 B1
Automatically responding to a request of a user
Sapoznik; Gustavo et al.
US 20170124432 A1
SYSTEMS AND METHODS FOR ATTENTION-BASED CONFIGURABLE CONVOLUTIONAL NEURAL NETWORKS (ABC-CNN) FOR VISUAL QUESTION ANSWERING
Chen; Kan et al.
US 20170060844 A1
SEMANTICALLY-RELEVANT DISCOVERY OF SOLUTIONS
He; Xiaodong et al.
US 20160260108 A1
OCCASION-BASED CONSUMER ANALYTICS
Bracewell; David Brian
US 20130080922 A1
User-Specific Event Popularity Map
Elias; Ramon et al.
US 20090055242 A1
CONTENT IDENTIFICATION AND CLASSIFICATION APPARATUS, SYSTEMS, AND METHODS
Rewari; Gaurav et al.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/31/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623